Citation Nr: 0534552	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-10 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1964 to 
February 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In June 2004, the veteran testified at a Board 
hearing at the RO.  This matter was previously before the 
Board and was remanded in October 2004.


FINDING OF FACT

1.  Cardiovascular disability was not noted at the time of 
the veteran's entry into service. 

2.  Cardiovascular disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any cardiovascular disability otherwise related to the 
veteran's active duty service.


CONCLUSION OF LAW

A cardiovascular disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran in November 
2004, subsequent to the initial denial of the veteran's 
claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the November 2004 letter, VA informed the appellant 
of the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The letter also 
advised the appellant to submit any relevant evidence in his 
possession.  The Board finds that this document fulfilled 
VA's duty to notify, including the duty to notify the veteran 
to submit any pertinent evidence in his possession, and that 
any defect in the timing of such notice constitutes harmless 
error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records, and VA 
medical records.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  As such, there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulation.  As the RO has 
obtained a VA medical opinion regarding the etiology of his 
current cardiovascular disability, the Board finds that the 
record as it stands contains adequate medical evidence to 
adjudicate the claim.  Thus, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issue is now ready 
to be considered on the merits.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as cardiovascular disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence show 
that an injury or disease existed prior to service in order 
to rebut the presumption of soundness; however, during the 
course of this appeal, the provisions of 38 C.F.R. § 3.304(b) 
were invalidated as being inconsistent with 38 U.S.C.A. § 
1111.  See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner 
v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004), VAOPGCPREC 
3-2003 (July 16, 2003).  Pursuant to these developments, it 
is now clear that in order to rebut the presumption of 
soundness at service entry, there must be clear and 
unmistakable evidence showing that the disorder preexisted 
service, and there must be clear and unmistakable evidence 
that the disorder was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong (clear and unmistakable evidence that the 
disorder was not aggravated by service) of this rebuttal 
standard attaches.  VAOPGCPREC 3-2003.

Direct Service Connection

The Board will first address the issue of entitlement to 
service connection on a direct basis for a cardiovascular 
disability.  The issue of entitlement to service connection 
based on aggravation of a pre-existing cardiovascular 
disability will be addressed below.  The Board notes that the 
medical evidence of record demonstrates that the veteran is 
currently diagnosed with several cardiovascular conditions.  
Turning to the veteran's service medical records, the Board 
notes that the veteran's pre-induction examination report 
from December 1963 and his separation examination report from 
February 1966 are both negative for complaints or diagnoses 
of any cardiovascular conditions.  In fact, the veteran 
denied any shortness of breath, pain or pressure in chest, 
palpitation or pounding heart, or high or low blood pressure 
in both the December 1963 and the February 1966 examination 
reports.  Moreover, both examination reports show that the 
veteran was clinically examined and his heart, lungs, chest, 
blood pressure, and vascular system were all entirely within 
normal limits.  Additionally, the February 1966 separation 
examination report also contains an x-ray report showing that 
the veteran's heart and lungs were entirely within normal 
limits on x-ray imaging.  The remainder of the veteran's 
service medical records are entirely void of reference to any 
complaints or diagnoses of cardiovascular disorders.  

Turning to the post-service medical evidence of record, the 
Board notes that there is no evidence demonstrating that the 
veteran experienced any manifestations of a cardiovascular 
disability within one year of discharge from active duty 
service.  In fact, there is no evidence that the veteran was 
diagnosed with any heart disability until approximately 1986, 
approximately 20 years after his discharge from active duty 
service.  Finally, the Board acknowledges the medical 
opinions of record.  The July 2002 letter from Dr. Thomas V. 
Clayton and the May 2002 letter from A.G. Swan, Ph. D. both 
argue that the veteran's current heart disability existed 
prior to his active duty service, thus they do not in any way 
demonstrate that there is a causal relationship between the 
veteran's active duty service and his current cardiovascular 
disability.  The September 2002 letter from Dr. John C. 
Mueller notes that review of the veteran's service medical 
records indicates no treatment for any cardiac disease or 
anything suggestive of cardiac disease.  Dr. Mueller also 
notes that review of the veteran's separation examination 
indicates no suggestion of cardiac disease at that time.  Dr. 
Mueller concludes by stating that he finds nothing in the 
veteran's medical records to suggest that the veteran had an 
antecedent history of significant heart disease until the 
time of his diagnosis in 1986.

In summary, although there is evidence of a current 
cardiovascular disability, there is absolutely no objective 
medical evidence showing any cardiovascular disability during 
active duty service or for many years after discharge from 
active duty service.  Moreover, there is no medical evidence 
of record which demonstrates a causal relationship between 
the veteran's active duty service and his current 
cardiovascular disability.  As such, entitlement to service 
connection on a direct basis for a cardiovascular disability 
is not warranted.

Aggravation of a Pre-Existing Disability

The Board notes at this time that the veteran has argued that 
his current cardiovascular disability pre-existed his active 
duty service and was aggravated during his active duty 
service.  The presumption of soundness at entry into service 
attaches only where there has been an induction examination 
in which the claimed disability was not detected.  In the 
case at hand, the Board notes that the December 1963 
induction examination report does not note any cardiovascular 
disability.  As noted above, the December 1963 examination 
report shows that the veteran expressly denied any symptoms 
of shortness of breath, pain or pressure in chest, 
palpitation or pounding heart, or high or low blood pressure.  
Physical examination revealed no disorders of the lungs, 
chest, heart or vascular system.  Since no cardiovascular 
disease was noted on the entrance examination, the veteran is 
entitled to the statutory presumption of soundness.  The next 
question to be considered, therefore, is whether there is 
clear and unmistakable evidence to rebut the presumption.

As noted above, there is no objective medical evidence of 
record showing any complaints, symptomatology, or diagnoses 
of any cardiovascular disease until approximately 1986.  
Service medical records, including thorough induction and 
separation examination reports, show absolutely no evidence 
of cardiovascular disorders.  The Board acknowledges the 
veteran's contentions regarding his cardiovascular disability 
and his belief that this disability pre-existed his active 
duty service.  However, opinions regarding medical causation 
and diagnosis require medical skills and must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  To this end, there are several medical opinions of 
record.  

The May 2002 letter from A.G. Swan, Ph. D. does not show that 
he had access to or reviewed the veteran's c-file.  
Nevertheless, Mr. Swan states in his letter that he "very 
strongly suggests that the possibility of irreversible 
cardiac muscle damage could certainly have been experienced 
by the veteran during his military service."  The Board does 
not find this letter to be probative evidence, much less 
clear and unmistakable evidence, of a pre-existing 
cardiovascular disability for the following reasons.  First 
of all, Mr. Swan did not review the veteran's c-file.  Second 
of all, the opinion letter does not provide a diagnosis for 
any pre-existing cardiovascular disability or a description 
of the objective evidence upon which any such diagnosis was 
made.  Lastly, the opinion regarding the cardiac muscle 
damage is too speculative in nature to be probative as it 
simply states that there is a possibility of cardiac muscle 
damage in service.

The July 2002 letter from Dr. Clayton also shows that the 
veteran's first diagnosis of any cardiovascular disability 
was not until 1986.  However, the letter goes on to state 
that the veteran's current cardiovascular disability is "one 
that certainly would have been present during his war-time 
stint in Vietnam and could have been picked up and evaluated 
easily on entry in to service...the possibility of irreversible 
cardiac damage during is military service is frankly quite 
large....I feel his current situation can be directly related 
to his previous and ongoing service record, certainly his 
service notes from the medical staff would be helpful in 
further evaluating this condition...I would implore the VA to 
reconsider his current cardiac condition as a direct result 
of his service work."  The Board does not find this letter 
to be probative evidence of a pre-existing cardiovascular 
disability for several reasons.  First of all, it is entirely 
unclear as to whether or not the physician actually reviewed 
the veteran's service medical records.  In the first 
paragraph of the letter, the physician lists the veteran's 
service medical records as "evidence", but then states that 
"his service notes from the medical staff would be helpful 
in evaluating his condition."  This latter statement leads 
the Board to believe that the physician did not review the 
veteran's service medical records.  At the very least, there 
is no mention in the opinion letter of any specific notations 
from the veteran's service medical records to support the 
physician's opinions.  Additionally, the letter also fails to 
identify what the pre-existing cardiovascular disability was.  
Finally, the opinion regarding the etiology of the 
cardiovascular disability is too speculative to be probative 
as it simply states that the "possibility of irreversible 
cardiac damage during is military service is frankly quite 
large."  

The September 2002 opinion letter from Dr. Mueller shows that 
he thoroughly reviewed the veteran's c-file.  He noted that 
there was no evidence of any symptomatology of cardiovascular 
disease prior to entry into service and that, in fact, the 
veteran had listed his previous occupation as a construction 
worker.  Dr. Mueller also noted that the veteran had normal 
blood pressure readings at the time of entry into service.  
Dr. Mueller also noted the complete lack of complaints or 
diagnoses of cardiovascular symptoms during service.  Dr. 
Mueller summarized his findings by stating that he could find 
no evidence in the veteran's record to suggest that the 
veteran had an antecedent history of significant heart 
disease prior to his initial diagnosis in 1986.  

Even assuming for the sake of argument that the veteran's 
current cardiovascular disability pre-existed his active duty 
service, there is simply no persuasive evidence of record 
showing any aggravation of a cardiovascular disability during 
active duty service in light of the complete lack of 
complaints or diagnoses of cardiovascular problems during 
active duty service and the discharge examination report from 
February 1966 which shows an entirely normal cardiovascular 
system after clinical evaluation and x-ray.  Moreover, the 
July 2002 opinion from Dr. Mueller clearly states that there 
is no evidence to support the contention that any pre-
existing heart condition became worse or was aggravated by 
his military service.  

The Board also acknowledges the veteran's statements and the 
October 2004 statement from R. H. regarding the veteran's 
alleged attempt to enlist in 1962.  Even assuming for the 
sake of argument that the veteran did try to enlist and did 
fail to pass the physical examination, these statements 
cannot serve as clear and unmistakable evidence of a pre-
existing cardiovascular disability as neither the veteran nor 
R. H. have any medical training to allow them to make a 
diagnosis of cardiovascular disease, particularly when such a 
diagnosis is contradicted by the medical evidence of record.  
See Generally Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, there is no clear and unmistakable evidence that 
the veteran had a pre-existing cardiovascular disability upon 
entry into active duty service.  Even assuming for the sake 
of argument only that the veteran did have such a pre-
existing disability, with a total lack of cardiovascular 
complaints or diagnoses during active duty service, there is 
no persuasive evidence to suggest aggravation of a 
cardiovascular disability during active duty service.  As 
such, service connection for a cardiovascular disability 
based on aggravation of a pre-existing disability would not 
be warranted.



Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


